 
Exhibit 10.1
 
 
SUBSCRIPTION AGREEMENT
To:      Reach Messaging, Inc.
            2801 Ocean Park Blvd., Suite 355
            Santa Monica, California 90405
 
Gentlemen:
 
1.           Subscription.
 
The undersigned (the "Purchaser"), intending to be legally bound, hereby
irrevocably agrees to purchase from Reach Messaging, a California Corporation
(the “Company”), the number of units, set forth on the Signature Page at the end
of this subscription agreement (the “Agreement”) at a purchase price of $0.05
per unit consisting of: (i) 8,000,000 shares of common stock.  There is a
minimum investment requirement of $10,000, upon the terms and conditions
hereinafter set forth. This subscription is submitted to the Company in
accordance with and subject to the terms and conditions described in this
Agreement and in the Term Sheet dated as of December 21, 2009.
 
The undersigned is delivering (i) the subscription payment made payable to Reach
Messaging (ii) two executed copies of the Signature page at the end of this
Agreement, and (iii) one executed copy of Purchaser Questionnaire for
Individuals (if appropriate), attached hereto as Exhibit II, to:
 
Reach Messaging, Inc.
2801 Ocean Park Blvd., Suite 355
Santa Monica, California 90405
 
The undersigned understands that the Units are being issued pursuant to the
exemption from the registration requirements of the United States Securities Act
of 1933, as amended (the "Securities Act"), provided by Regulation D Rule 506 of
such Securities Act. As such, the Units are only being offered and sold to
investors who qualify as “accredited investors," and a limited number of
sophisticated investors and the Company is relying on the representations made
by the undersigned in this Agreement that the undersigned qualifies as such an
accredited or sophisticated investor. The shares of common stock are "restricted
securities" for purposes of the United States securities laws and cannot be
transferred except as permitted under these laws.
 
1

--------------------------------------------------------------------------------


 
2.           Acceptance of Subscription.
 
The Offering will be open until the earlier to occur of (i) January 31, 2010; or
(ii) the sale of all of the common shares, unless extended by us for up to an
additional 60 day period, in our sole discretion.
 
Subject to applicable state securities laws, the Purchaser may not revoke any
subscription that such Purchaser delivers to the Company. However, the
undersigned understands and agrees that the Company, in its sole discretion, may
(i) reject the subscription of any Purchaser, whether or not qualified, in whole
or in, part, and (ii) may withdraw the Offering at any time prior to the
termination of the Offering.  The Company shall have no obligation to accept
subscriptions in the order received. This subscription shall become binding only
if accepted by the Company.
 
3.           Term Sheet.
 
The Purchaser hereby acknowledges receipt of a copy of the Term Sheet dated
December 21, 2009 (as, the "Term Sheet").
 
4.           Representations and Warranties.
 
4.1.        The Company represents and warrants to, and agrees with the
undersigned as follows, in each case as of the date hereof and in all material
respects as of the date of any closing, except for any changes resulting solely
from the Offering:
 
(a) The Company is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation with full power and authority
to own, lease, license and use its properties and assets and to carry out the
business in which it is engaged as described in the Term Sheet. The Company is
in good standing as a foreign corporation in every jurisdiction in which its
ownership, leasing, licensing or use of property or assets or the conduct of its
business makes such qualification necessary, except where the failure to be so
qualified would not have a material adverse effect on the Company.
 
(b) The authorized capital stock of the Company will consist of 510,000,000
shares of stock.  500,000,000 shares of common stock, par value $0.001 per
share, and 10,000,000 shares of preferred stock, par value $0.001 per
share.  Assuming all the Units are sold, at the conclusion of this offering,
there will be 128,000,000 shares of common stock outstanding and no shares of
preferred stock outstanding.
 
Each outstanding share of Common Stock is validly authorized, validly issued,
fully paid and non-assessable, without any personal liability attaching to the
ownership thereof and has not been issued and is not or will not be owned or
held in violation of any preemptive rights of stockholders. There is no
commitment, plan or arrangement to issue, and no outstanding option, warrant or
other right calling for the issuance of, any share of capital stock of the
Company or any security or other instrument which by its terms is convertible
into, exercisable for or exchangeable for capital stock of the Company, except,
as may be described in the Term Sheet. There is outstanding no security or other
instrument which by its terms is convertible into or exchangeable for capital
stock of the Company, except as may be described in the Term Sheet.
 
(c) There is no litigation, arbitration, claim, governmental or other proceeding
(formal or informal), or investigation pending or, to the best knowledge of the
officers of the Company, threatened with respect to the Company, or any of its
subsidiaries, operations, businesses, properties or assets except as may be
described in the Term Sheet or such as individually or in the aggregate do not
now have and could not reasonably be expected have a material adverse effect
upon the operations, business, properties or assets of the Company.
 
2

--------------------------------------------------------------------------------


 
(d) The Company is not in violation of, or in default with respect to, any law,
rule, regulation, order, judgment or decree except as may be described in the
Term Sheet or such as in the aggregate do not now have and will not in the
future have a material adverse effect upon the operations, business, properties
or assets of the Company; nor is the Company required to take any action in
order to avoid any such violation or default.
 
(e) The Company has all requisite power and authority (i) to execute, deliver
and perform its obligations under this Agreement, and (ii) to issue and sell the
shares in the Offering.
 
(f) No consent, authorization, approval, order, license, certificate or permit
of or from, or declaration or filing with, any United States federal, state,
local, or other applicable governmental authority, or any court or any other
tribunal, is required by the Company for the execution, delivery or performance
by the Company of this Agreement or the issuance and sale of the shares, except
such filings and consents as may be required and have been or at the initial
closing will have been made or obtained under the laws of the United States
federal and state securities laws.
 
(g) The execution, delivery and performance of this Agreement and the issuance
of the Units will not violate or result in a breach of, or entitle any party
(with or without the giving of notice or the passage of time or both) to
terminate or call a default under any agreement or violate or result in a breach
of any term of the Company's Articles of Incorporation or Bylaws of, or violate
any law, rule, regulation, order, judgment or decree binding upon, the Company,
or to which any of its operations, businesses, properties or assets are subject,
the breach, termination or violation of which, or default under which, would
have a material adverse effect on the operations, business, properties or assets
of the Company.
 
(h) The shares of common stock issuable in this Offering are validly authorized
and, if and when issued in accordance with the terms and conditions set forth in
the Term Sheet and in this Agreement, will be validly issued, fully paid and
non-assessable without any personal liability attaching to the ownership
thereof, and will not be issued in violation of any preemptive or other rights
of stockholders.
 
(i) The Term Sheet and this Agreement do not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading. Without limiting the
generality of the foregoing, there has been no material adverse change in the
financial condition, results of operations, business, properties, assets,
liabilities, or, to the knowledge of the Company, future prospects of the
Company from the latest information set forth in the Term Sheet.
 
4.2.         The undersigned hereby represents and warrants to, and agrees with,
the Company as follows:
 
(a) The undersigned is an "Accredited Investor" as that term is defined in Rule
501 (a) of Regulation D promulgated under the Securities Act, and as
specifically indicated in Exhibit I attached to this Agreement. "
 
(b) The undersigned is a “Sophisticated Investor” as that term is defined in
Rule 506(b)(2)(ii) of Regulation D promulgated under the Securities Act.
 
(c) The undersigned is a foreign resident.
 
(d) For California and Massachusetts individuals: If the subscriber is a
California resident, such subscriber's investment in the Company will not exceed
10% of such subscriber's net worth (or joint net worth with his spouse). If the
subscriber is a Massachusetts resident, such subscriber's investment in the
Company will not exceed 25% of such subscriber's joint net worth with such
subscriber's spouse (exclusive of principal residence and its furnishings).
 
3

--------------------------------------------------------------------------------


 
(e) If a natural person, the undersigned is: a bona fide resident of the state
or non-United States jurisdiction contained in the address set forth on the
Signature Page of this Agreement as the undersigned's home address; at least 21
years of age; and legally competent to execute this Agreement. If an entity, the
undersigned has its principal offices or principal place of business in the
state or non-United States jurisdiction contained in the address set forth on
the Signature Page of this Agreement, the individual signing on behalf of the
undersigned is duly authorized to execute this Agreement and this Agreement
constitutes the legal, valid and binding obligation of the undersigned
enforceable against the undersigned in accordance with its terms.
 
(f) The undersigned has received, read carefully and is familiar with this
Agreement and the Term Sheet.
 
(g) The undersigned is familiar with the Company's business, plans and financial
condition, the terms of the Offering and any other matters relating to the
Offering, the undersigned has received all materials which have been requested
by the undersigned, has had a reasonable opportunity to ask questions of the
Company and its representatives, and the Company has answered all inquiries that
the undersigned or the undersigned's representatives have put to it. The
undersigned has had access to all additional information necessary to verify the
accuracy of the information set forth in this Agreement and the Term Sheet and
any other materials furnished herewith, and have taken all the steps necessary
to evaluate the merits and risks of an investment as proposed hereunder
 
(h) The undersigned (or the undersigned's purchaser representative) has such
knowledge and experience in finance, securities, taxation, investments and other
business matters so as to be able to protect the interests of the undersigned in
connection with this transaction, and the undersigned's investment in the
Company hereunder is not material when compared to the undersigned's total
financial capacity.
 
(i) The undersigned understands the various risks of an investment in the
Company as proposed herein and can afford to bear such risks, including, without
limitation, the risks of losing the entire investment.
 
(j) The undersigned acknowledges that no market for the shares of common stock
presently exists and none may develop in the future and that the undersigned may
find it impossible to liquidate the investment at a time when it may be
desirable to do so, or at any other time.
 
(k) The undersigned has been advised by the Company that none of the shares of
common stock has been registered under the Securities Act, that the common stock
will be issued on the basis of the statutory exemption provided by Rule 506 of
the Securities Act or Regulation D promulgated thereunder, or both, relating to
transactions by an issuer not involving any public offering and under similar
exemptions under certain state securities laws; that this transaction has not
been reviewed by, passed on or submitted to any federal or state agency or
self-regulatory organization where an exemption is being relied upon; and that
the Company's reliance thereon is based in part upon the representations made by
the undersigned in this Agreement.
 
4

--------------------------------------------------------------------------------


 
(l) The undersigned acknowledges that the undersigned has been informed by the
Company of or is otherwise familiar with, the nature of the limitations imposed
by the Securities Act and the rules and regulations thereunder on the transfer
of the shares of common stock. In particular, the undersigned agrees that no
sale, assignment or transfer of any of the shares of common stock shall be valid
or effective, and the Company shall not be required to give any effect to such a
sale, assignment or transfer, unless (i) the sale, assignment or transfer of
such shares of common stock is registered under the Securities Act, it being
understood that the shares of common stock are not currently registered for sale
and that the Company has no obligation or intention to so register the shares of
common stock, except as contemplated by the terms of this Agreement or (ii) such
shares of common stock is sold, assigned or transferred in accordance with all
the requirements and limitations of Rule 144 under the Securities Act (it being
understood that Rule 144 is not available at the present time for the sale of
the shares of common stock), or (iii) such sale, assignment or transfer is
otherwise exempt from registration under the Securities Act, including
Regulation S promulgated thereunder. The undersigned further understands that an
opinion of counsel and other documents may be required to transfer the shares of
common stock.
 
(m) The undersigned acknowledges that the shares of common stock shall be
subject to a stop transfer order and the certificate or certificates evidencing
any shares of common stock shall bear the following or a substantially similar
legend or such other legend as may appear on the forms of shares of common stock
and such other legends as may be required by state blue sky laws:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933 (THE "ACT") OR. APPLICABLE STATE
SECURITIES LAWS, AND SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH SALE OR TRANSFER IS EXEMPT FROM SUCH
REGISTRATION REQUIREMENTS OF THE ACT AND APPLICABLE STATE SECURITIES LAWS.
 
(n) The undersigned will acquire the shares of common stock for the
undersigned's own account (or for the joint account of the undersigned and the
undersigned's spouse either in joint tenancy, tenancy by 'he entirety or tenancy
in common) for investment and not with a view to the sale or distribution
thereof or the granting of any participation therein, and has no present
intention of distributing or selling to others any of such interest or granting
any participation therein.
 
(o) No representation, guarantee or warranty has been made to the undersigned by
any broker, the Company, any of the officers, directors, stockholders, partners,
employees or agents of either of them, or any other persons, whether expressly
or by implication, that:
 
(I) the Company or the undersigned will realize any given percentage of profits
and/or amount or type of consideration, profit or loss as a result of the
Company's activities or the undersigned's investment in the Company; or
 
(II) the past performance or experience of the management of the Company, or of
any other person, will in any way indicate the predictable results of the
ownership of the shares of common stock or of the Company's activities.
 
(p) No oral or written representations have been made other than as stated in
the Term Sheet, and no oral or written information furnished to the undersigned
or the undersigned's advisor(s) in connection with the Offering were in any way
inconsistent with the information stated in the Term Sheet.

 
5

--------------------------------------------------------------------------------

 
 
(q) The undersigned is not subscribing for the Units as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by a person other than a representative of the Company with
which the undersigned had a pre-existing relationship in connection with
investments in securities generally.
 
(r) The undersigned is not relying on the Company with respect to the tax and
other economic considerations of an investment.
 
(s) The undersigned understands that the net; proceeds from all subscriptions
paid and accepted pursuant to the Offering (after deduction for commissions,
discounts and expenses of the Offering) will be used in all material respects
for the purposes set forth in the Term Sheet.
 
(t) Without limiting any of the undersigned's other representations and
warranties hereunder, the undersigned acknowledges that the undersigned has
reviewed and is aware of the risk factors described in the Term Sheet.
 
(u) The undersigned acknowledges that the representations, warranties and
agreements made by the undersigned herein shall survive the execution and
delivery of this Agreement and the purchase of the Units.
 
(v) The undersigned has consulted his own financial, legal and tax advisors with
respect to the economic, legal and tax consequences of an investment in the
Units and has not relied on the Term Sheet or the Company, its officers,
directors or professional advisors for advice as to such consequences.
 
5.            Indemnification.
 
The Purchaser understands the meaning and legal consequences of the
representations and warranties contained herein and agrees to indemnify and hold
harmless the Company and each member, officer, employee, agent or representative
thereof against any and all loss, damage or liability due to or arising out of a
breach of any representation or warranty, or breach or failure to comply with
any covenant, of the Purchaser, whether contained in the Term Sheet or this
Subscription Agreement. Notwithstanding any of the representations, warranties,
acknowledgments or agreements made herein by the Purchaser, the Purchaser does
not thereby or in any other manner waive any rights granted to the Purchaser
under federal or state securities laws.

 
6

--------------------------------------------------------------------------------

 
 
6.           Provisions of Certain State Laws.
 
IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE ISSUER AND THE TERMS OF THE OFFERING INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED TIE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.
 
THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE NEW YORK UNIFORM SECURITIES
ACT AND, THEREFORE, CANNOT BE RESOLD UNLESS THEY ARE REGISTERED UNDER THE ACT OR
UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE.
 
7.           Additional Information.
 
The Purchaser hereby acknowledges and agrees that the Company may make or cause
to be made such further inquiry and obtain such additional information as they
may deem appropriate, with regard to the suitability of the undersigned.
 
8.           Irrevocability; Binding Effect.
 
The Purchaser hereby acknowledges and agrees that the Subscription hereunder is
irrevocable, that the Purchaser is not entitled to cancel, terminate or revoke
this Subscription.  Agreement or any agreements of the undersigned thereunder
and that this Subscription Agreement and such other agreements shall survive the
death or disability of the Purchaser and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and assigns.  If the Purchaser is more than one person,
the obligations of the Purchaser hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his
heirs, executors, legal representatives and assigns.
 
 
7

--------------------------------------------------------------------------------

 
 
9.           Modification.
 
Neither this Subscription Agreement nor any provisions hereof shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any such waiver, modification, discharge or termination
is sought.
 
10.           Notices.
 
Any notice, demand or other communication which any party hereto may be
required, or may elect, to give to any other party hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
box, stamped registered or certified mail, return receipt requested, addressed
to such address as may be listed on the books of the Company, or (b) delivered
personally at such address.
 
11.           Counterparts.
 
This Subscription Agreement may be executed through the use of separate
signature pages or in any number of counterparts and each such counterpart
shall, for all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.
 
12.           Entire Agreement.
 
This Subscription Agreement contains the entire agreement of the parties with
respect to the subject matter hereof and there are no representations, covenants
or other agreements except as stated or referred to herein.
 
13.           Severability.
 
Each provision of this Subscription Agreement is intended to be severable from
every other provision, and the invalidity or illegality of any Portion hereof
shall not affect the validity or legality of the remainder hereof.
 
14.           Assignability.
 
This Subscription Agreement is not transferable or assignable by the Purchaser.
 
15.           Applicable Law.
 
This Subscription Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey as applied to residents of that State
executing contracts wholly to be performed in that State.
 
16.           Choice of Jurisdiction.
 
The parties agree that any action or proceeding arising, directly, indirectly or
otherwise, in connection with, out of or from this Subscription Agreement, any
breach hereof or any transaction covered hereby shall be resolved within the
State of New Jersey. Accordingly, the parties consent and submit to the
jurisdiction of the United States federal and state courts located within the
State of New Jersey.


8

--------------------------------------------------------------------------------


 
IN WITNESS THEREOF, the undersigned exercises and agrees to be bound by this
Subscription Agreement by executing the Signature Page attached hereto on the
date therein indicated.

SUBSCRIPTION AGREEMENT
SIGNATURE PAGE


By executing this Signature Page, the undersigned hereby executes, adopts and
agrees to all terms, conditions and representations of this Subscription
Agreement and acknowledges all requirements are met by the purchaser to purchase
shares in the Company.


Number of Units Subscribed at $0.05 per
Unit:  ___________________________________


Aggregate Purchase Price: $ ____________________________________________________


Type of
ownership:                             ____________                                
Individual
____________                                Joint Tenants
____________                                Tenants by the Entirety
____________                                Tenants in Common
____________                                Subscribing as Corporation or
Partnership
____________                                Other



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned Purchaser has executed this Signature


Page this __________                   day of
__________________________                  , 2009.
 

     
Exact Name in which shares are to be Registered  
  Exact Name in which Shares are to be Registered
 
 
    Signature      Signature   
 
 
    Print Name      Print Name                Tax Identification Number:     Tax
Identification Number:                           Mailing Address    Mailing
Address             Residence Phone Number      Residence Phone Number          
  Work Phone Number     Work Phone Number             E-Mail Address      
E-Mail Address      

 
ACCEPTANCE OF SUBSCRIPTION


REACH MESSAGING hereby accepts the subscription of ________________Units as of
the


____________day of _________________, 2009.


REACH MESSAGING


By:       ___________________________________________________________________


Name:  ___________________________________________________________________


Title:     ___________________________________________________________________
 
9

--------------------------------------------------------------------------------


 
Exhibit I to Subscription Agreement


DEFINITION OF "ACCREDITED INVESTOR"
WITHIN THE MEANING OF REGULATION D


An accredited investor means any person who comes within any of the following
categories, or whom the Company reasonably believes comes within any of the
following categories, at the time of the sale of the Units to that person:
 
(i) any bank as defined in Section 3(a)(2) of the Securities Act or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; any
broker dealer registered pursuant to Section 15 of the Exchange Act; any
insurance company as defined in Section 2(13) of the Securities Act; any
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that act; any
Small Business Investment Company licensed by the U.S., Small Business
Administration under Section 301 (c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000, or, if a self-directed plan, with investment decisions made
solely by persons that are accredited investors;
 
(ii)  any private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940;
 
(iii) any organization described in Section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;
 
(iv)  any of the directors or executive officers of the Company;
 
(v)  any natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of investment in the Common Stock, exceeds
$500,000;
 
(vi) any natural person who had an individual income in excess of $150,000 in
each of the two most recent years or joint income with that person's spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching that same income level in the current year;
 
(vii) any trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Common Stock, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of Regulation D; or
 
(viii)  any entity in which all of the equity owners are accredited investors.


10

--------------------------------------------------------------------------------


 
Exhibit II to Subscription Agreement


PURCHASER QUESTIONNAIRE FOR INDIVIDUALS


Purpose of this Questionnaire.


Units of Reach Messaging, a ______ Corporation (the "Company'), are being
offered without registration under the Securities Act of 1933, as amended (the
"Securities Act"), or the securities laws of certain states, in reliance on the
private offering exemption contained in Rule 506 of the Securities Act and on
Regulation D of the Securities and Exchange Commission thereunder ("Regulation
D"), and in reliance on similar exemptions under certain applicable state laws.
The purpose of this Purchaser Questionnaire is to assure the Company that the
proposed purchaser meets the standards imposed for the application of such
exemptions including, but not limited to, whether the proposed purchaser
qualifies as an "accredited investor" as defined in Rule 501 under the Act or a
“sophisticated investor” as defined in Rule 506 under the Act, your answers will
at all times be kept strictly confidential. However, by signing this purchaser
Questionnaire you agree that the Company may present this Purchaser
Questionnaire to such parties as the Company may deem appropriate if called upon
under the law to establish the availability of any exemption from registration
of the private placement or if the contents hereof are relevant to any issue in
any action, suit or proceeding to which the Company is a party or by which it
may be bound. The undersigned realizes that this Purchaser Questionnaire does
not constitute an offer by the Company to sell shares but is a request for
information.


THE COMPANY WILL NOT OFFER OR SELL SHARES TO ANY INDIVIDUAL WHO HAS NOT FILLED
OUT, AS THOROUGHLY AS POSSIBLE, A PROSPECTIVE PURCHASER QUESTIONNAIRE.


Instructions:


One (1) copy of this Questionnaire should be completed, signed, dated and
delivered to:


Reach Messaging
[INSERT ADDRESS]


Please contact __________ if you have any questions with respect to the
Questionnaire at (___) _____.

 
11

--------------------------------------------------------------------------------

 

PLEASE ANSWER ALL QUESTIONS. If the appropriate answer is "None" or "Not
Applicable," so state. Please print or type your answers to all questions.
Attach additional sheets if necessary to complete your answers to any item.


I.           General Information:


Name:  ________________________________
Date of Birth:  ______________________________
Residence
Address:  _______________________________________________________________
Business
Address:  ________________________________________________________________
Home Telephone No.:
______________________________________________________________
Business Telephone
No:  ____________________________________________________________
E-mail
Address:  ___________________________________________________________________
Preferred Mailing Address: ________       Business  or  _________       
 Home  (check one)
Social Security
Number:  ____________________________________________________________
Marital
Status:  ____________________________________________________________________


II.           Financial Condition:


1.           Did your individual annual income during each of 2007 and 2008
exceed $150,000 and do you reasonably expect your individual annual income
during 2009 to exceed $150,000?
Yes _______                                No _______


2.           Did your joint (with spouse) annual income during each of 2007 and
2008 exceed $300,000 and do you reasonably expect your individual annual income
during 2009 to exceed $500,000?
Yes _______                                No  _______


3.           Does your individual or joint net worth exceed $1,000,000?
Yes _______                                No  _______


By signing this Questionnaire I hereby confirm the following statements:
 
(a) I am aware that the offering of Common Stock will involve securities that
are not transferable and for which no market exists, thereby requiring my
investment to be maintained for an indefinite period of time.
 
(b) I acknowledge that any delivery to me of the Term Sheet relating to the
shares of Common Stock prior to the determination by the Company of my
suitability as an investor, shall not constitute an offer of such shares until
such determination of suitability shall be made, and I agree that I shall
promptly return the Term Sheet to the Company upon request.
 
(c)  My answers to the foregoing questions are, and were on any date (if any)
that I previously subscribed for shares in the Company, true and complete to the
best of my information and belief and were true on any date that I previously as
of, and I will promptly notify the Company of any changes in the information I
have provided.

 
12

--------------------------------------------------------------------------------

 

Executed:


Date: ________________  _______________________________________________
(Printed Name)


Place:  ____________________________________


__________________________________________
                      (Signature)


__________________________________________
(Printed Name of Joint Subscriber)

 

 
13

--------------------------------------------------------------------------------

 
